Herlihy, J.
This appeal is from the board's determination that claimant voluntarily left her employment without good cause by provoking her discharge. (See Labor Law, § 593.) We cannot say that the record does not justify the board’s resolution that the credible evidence did not sustain claimant’s contention as to the effect upon her health by the new working conditions and that her apparent inability to get along with her superior did not constitute good cause for her voluntary separation from her employment. Such factual findings are within the exclusive province of the board. Decision affirmed, without costs. Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.